DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending, of which Claims 1 10, 11, 13, 14, & 19 are amended. All claims are examined on the merits. No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates  et al. (US 2005/0022291).
Re Claim 1, Coates discloses an apparatus (undergarment 10, 210, …; see [0023] and all figures) for aiding a caregiver in absorbent article application, the apparatus comprising:
a T-shaped application mat (“undergarment”), the mat comprising:
a substantially flat first surface (either one of the inner and outer surfaces of the undergarment);
a substantially flat second surface (the other of the inner and outer surface of the undergarment);
a laterally extending element (e.g., end segment 11), the laterally extending element comprising first and second distal end portions (more easily seen in Fig. 6, the distal end portions are where 526 and 530 are disposed) and first upper and lower edge portions (waist edge would form the upper edge portion, the lower edge portion forms part of the leg opening when the undergarment is fastened together), the laterally extending element further comprising a first central longitudinal axis extending between the first upper and lower edge portions;
a longitudinally extending element (e.g., central segment 13 and terminal end segment 15, see Fig. 1) comprising second upper and lower edge portions (the upper edge portion is integral with a central portion of the end segment 11) and extending from and substantially perpendicular to the laterally extending element first lower edge portion, the longitudinally extending element further comprising a second central longitudinal axis extending between the second upper and lower edge portions;
a landing zone (elastic sleeves 22);
a plurality of grasping elements (e.g., 26, 28, 30, and/or 32, see Fig. 1 and [0030]); and
an indicia (any one of the securing means 26, 28, 30, & 32 can be broadly interpreted as an indicia as they indicate where a caretaker/user can attach various parts of the undergarment together);
wherein the first central longitudinal axis and the second central longitudinal axis are substantially aligned (evident from the figures); and
wherein the landing zone releasably engages with an absorbent article ([0029], “absorbent pad 24 fits in and under these sleeves 22”).
Re Claim 2, Coates also discloses that wherein a laterally extending element width is sized to receive at least an overall width of an absorbent article (see figures where the absorbent article/pad 24 is clearly less in width than the laterally extending element width).
Re Claim 3, Coates also discloses that a laterally extending element length is sized to receive at least a length of an absorbent article side panel (while Coates does not explicitly teach that the absorbent article has a side panel, but the current language does not limit how much of the absorbent article side panel needs to be received by the laterally extending element, thus given the non-zero dimensions of the laterally extending element, if the absorbent article has a side panel, the side panel will necessarily have some portion that can be received by the laterally extending element length).
Re Claim 5, Coates also discloses that the landing zone is a plurality of landing zones (there are two sleeves 22 shown in Fig. 1).
Re Claim 6, Coates also discloses that the landing zone extends over at least a portion of the laterally extending element (clearly shown in Fig. 1 where one of the sleeve 22 is within the waist portion 14).
Re Claim 7, Coates also discloses that wherein the indicia is positioned on at least one of the first surface and the second surface (engaging means 26, 28, 30, & 32 are on the undergarment).
Re Claim 8, Coates also discloses that wherein the indicia comprises a first, second and third indicia (e.g., if 32 were the plurality of grasping elements, then any one of 26, 28, & 30 can be considered as one of first, second, and third indicia; also note that there may be two or more elements for each of 26 & 30 as shown in the figures, thus each of those can be considered as a separate indicium).
Re Claim 9, Coates discloses the apparatus of claim 8 and also teaches that the first indicia extends along the first and second central longitudinal axis (i.e., engaging means 26 are clearly shown to be extending along the central longitudinal axes, while 26 does not extend into the central segment 13, since the first and second central longitudinal axes are colinear, 26 is also considered to be extending along the second central longitudinal axis).
Re Claim 10, Coates teaches apparatus of claim 9, whereby the first indicia provides a cue for placement of an absorbent article central longitudinal axis (since the claim does not specify the metes and bounds of “cue” involves, Coates’ teaching of e.g., engaging means 26 as shown in the figures, being positioned along a central longitudinal axis of the undergarment, can be broadly interpreted as a reference point and thus can signal to the user where and how to place an absorbent article/pad on the undergarment).
Re Claim 11, Coates discloses the apparatus of claim 10, as explained above, and also teaches whereby the first indicia provides a cue for placement of the absorbent article in relation to a wear's spine and leg opening (see explanation for Claim 10).
Re Claim 12, Coates teaches the apparatus of claim 8 and also teaches that the second indicia extends along the laterally extending element lower edge portion (e.g., at least the embodiments in Figs. 1, 6, & 9 can meet the claim language, where means 30 extend along the lower edge portion of the laterally extending element).
Re Claim 13, Coates teaches the apparatus of claim 12 and also teaches that the second indicia provides a cue for placement of an absorbent article side panel lower edge portion (see reasoning for Claim 10, where knowing the location of the second indicia 30 would give the user a reference point and thus “cue” the user where/how to position any part of an absorbent article onto the undergarment; note “for placement of an absorbent article side panel lower edge” is also an intended-use limitation where the “absorbent article side panel lower edge” is not a required part of the claimed invention).
Re Claim 14, Coates teaches the apparatus of claim 13 and whereby the second indicia provides a cue for placement of the absorbent article in relation to a wearer's hips (see reasoning for Claim 10).
Re Claim 15, Coates teaches the apparatus of claim 8 and wherein the third indicia and the landing zone cooperate based upon an absorbent article size (e.g., depending on the size of the absorbent pad 24, a user may choose to insert only one end of the absorbent pad into either the front or the rear elastic sleeve 22, thus affecting how much of the absorbent pad is exposed in the crotch region of the undergarment; third indicia can be engaging means 28, which may be adjusted in its exact position of engagement with engaging means 26 to make the undergarment tighter or looser around a user’s torso).
Re Claim 16, Coates teaches the apparatus of claim 15 and whereby the third indicia provides a cue for placement of a range of absorbent article sizes and corresponding fasteners on the landing zone (see reasoning for Claim 10; note “corresponding fasteners” appear in the intended-use limitation and is not a required part of the claimed invention).
Re Claim 17, Coates also discloses wherein the first surface (e.g., outer surface of the undergarment) comprises a low friction material (note that “low friction” is a relative term not well defined by the current Application and thus can be broadly interpreted to include any fabric/material suitable for making an undergarment, as compared to a higher friction material such as a surface that is mostly covered by hooks of a hook-and-loop fastening material).
Re Claim 18, Coates also discloses wherein the second surface comprises a material having soft touch properties ([0040] where tissues can broadly be considered as soft to the touch).
Re Claim 19, Coates also discloses that wherein the apparatus maintains a substantially flat, normal condition when releasably engaging an absorbent article (implied by Figs. 8-10).
Re Claim 20, Coates also discloses at least one interfacing layer positioned between the first surface and the second surface (since the crotch portion may be made of “laminated tissue,” it is implied that there are multiple layers and thus there would be a layer between the inner and outer surfaces of the crotch portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates in view of Ono et al. (US 6,547,774).
Re Claim 4, Coates discloses the apparatus of claim 1 but does not teach that wherein the landing zone is sized to at least receive an absorbent article fastener.  Coates discloses that the landing zone is formed as elastic sleeves (22) that can receive longitudinal ends of an elongated absorbent article/pad (24) that is not provided with fastener.  Ono discloses a similar undergarment to that is Coates, where the undergarment is provided with landing zones (20A & 20B) to receive fasteners (36A, 36B) of an absorbent pad (see Figs. 2-3).  It would have been obvious to one skilled in the art at the time of filing to modify Coates with the teaching of corresponding fasteners in the undergarment and the absorbent pad for a more secured engagement of the absorbent pad to the undergarment (elastic sleeves may allow the absorbent pad to slip in a longitudinal direction more easily).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/            Primary Examiner, Art Unit 3781
24 May 2022